J-S40032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    REVERSE MORTGAGE FUNDING, LLC              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUSSELL RUSSO                              :
                                               :
                       Appellant               :   No. 919 EDA 2020

               Appeal from the Order Entered February 19, 2020
     In the Court of Common Pleas of Northampton County Civil Division at
                       No(s): No. C-48-CV-2019-01903


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED OCTOBER 05, 2020

        This matter is an appeal filed by Russell Russo, pro se, from an order of

the Court of Common Pleas of Northampton County (trial court) granting

judgment on the pleadings in favor of plaintiff Reverse Mortgage Funding, LLC

(Plaintiff) in a mortgage foreclosure action. For the reasons set forth below,

we affirm.

        On March 5, 2019, Plaintiff filed a complaint against Appellant seeking

to foreclose a mortgage on a property owned by Appellant located at 2420 7th

Street, Bethlehem, Pennsylvania (the Property).          In its complaint, which

contained a notice to defend, Plaintiff averred that Appellant executed a home

equity conversion note and a mortgage on the Property on October 7, 2014


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40032-20


and that on January 3, 2019, Plaintiff, by assignment, acquired that mortgage

and the right to enforce the note. Complaint ¶¶3-7. Plaintiff averred that

Appellant defaulted on the mortgage by failing to timely pay real estate taxes

and insurance on the Property as required by the mortgage, that the mortgage

is in default and has been in default since September 20, 2018, and that

$160,972.65 is due on the mortgage. Id. ¶¶8-9.

      The only answer that Appellant filed to Plaintiff’s complaint was a

document filed on March 26, 2019, which he also captioned as a “Show of

Cause Proof of Claim Demand.” In this answer, Appellant did not deny any of

Plaintiff’s averments, respond to any of the paragraphs of Plaintiff’s complaint,

or plead any defenses relating to the mortgage. Rather, this answer, which

did not contain a notice to plead, consisted largely of quotes from the

Congressional Record, and references to the issuance of Federal Reserve notes

and the bank emergency of 1933, with no reference to the mortgage at issue

or whether any default occurred. Answer. On June 24, 2019, Plaintiff filed a

motion for judgment on the pleadings based on the fact that the averments

of the complaint were admitted. Appellant, in his response to this motion, did

not dispute any of the averments of the complaint and asserted only

arguments that Plaintiff was bound by an alleged agreement proposed in

Appellant’s answer because Plaintiff did not respond to Appellant’s answer.

Defendant’s Response to Quash Plaintiff’s Motion for Judgment.




                                      -2-
J-S40032-20


      On February 19, 2020, the trial court granted Plaintiff’s motion for

judgment on the pleadings. In this order, the trial court stated that it granted

the motion on the grounds that the averments of Plaintiff’s complaint were

sufficient, if proven, to entitle it to a judgment of mortgage foreclosure, that

Appellant’s answer and response to the motion did not deny those averments,

and that the averments of the complaint were therefore admitted. Trial Court

Order, 2/19/20, at 1.

      Appellant timely appealed this judgment on March 16, 2020. On April

21, 2020, the trial court issued an order pursuant to Pa.R.A.P. 1925(b)

requiring Appellant to file and serve on the trial judge a concise statement of

the errors complained of on appeal. The docket shows that the order was

mailed to Appellant on April 22, 2020. Docket Entries at 3. On May 13, 2020,

Appellant timely filed a concise statement of the errors complained of on

appeal in this Court, but did not file the statement in the trial court and did

not served it on the trial judge.     On May 21, 2020, the trial court filed a

statement pursuant to Pa.R.A.P. 1925(a) in which it noted that Appellant had

filed statement of errors in this Court, but held that all claims of error were

waived because Appellant had failed to file the statement in the trial court and

failed to serve the trial court judge.     Trial Court Rule 1925(a) Statement,

5/21/20.

      Before we consider Appellant’s arguments, we must determine whether

his filing of his concise statement of errors in this Court and his failure to serve


                                       -3-
J-S40032-20


it on the trial judge waived all issues in this appeal.1      We conclude that

Appellant is not barred by waiver.

       The law is clear that where the trial court has issued an order in

accordance with Rule 1925(b) requiring the appellant to file and serve on the

trial judge a statement of errors complained of on appeal and the record shows

that it was sent by the court to all parties, the appellant’s failure to file and

serve a statement of errors in compliance with that order waives all issues on

appeal.    Greater Erie Industrial Development Corp. v. Presque Isle

Downs, Inc., 88 A.3d 222, 225-27 (Pa. Super. 2014) (en banc); In re Estate

of Boyle, 77 A.3d 674, 679 (Pa. Super. 2013); Forest Highlands

Community Association v. Hammer, 879 A.2d 223, 227-29 (Pa. Super.

2005). Waiver, however, occurs only where the trial court has complied with



____________________________________________


1  Plaintiff does not argue that this Court should find Appellant’s issues waived
under Rule 1925. We are, however, required to address this issue when it
comes to our attention, even if the appellee has not raised it.
Commonwealth v. Butler, 812 A.2d 631, 634 (Pa. 2002); Greater Erie
Industrial Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222,
224 (Pa. Super. 2014) (en banc). Plaintiff does argue that we should dismiss
this appeal because Appellant did not file a reproduced record. We reject this
argument. Plaintiff filed no application to dismiss the appeal for failure to file
a reproduced record. This Court may dismiss an appeal for non-compliance
with the Rules of Appellate Procedure concerning the filing of a reproduced
record only where the appellee files an application to dismiss the appeal, not
where the appellee merely raises the issue in its brief. Commonwealth v.
Sohnleitner, 884 A.2d 307, 312-13 (Pa. Super. 2005); Commonwealth v.
Stolee, 836 MDA 2019 at 1 n.2 (Pa. Super. filed July 15, 2020) (unpublished
memorandum). Moreover, Plaintiff is not prejudiced by Appellant’s failure to
file a reproduced record, as it is permitted by Pa.R.A.P. 2156 to file a
supplemental reproduced record and has in fact done so.

                                           -4-
J-S40032-20


notice   requirements    of   Rule   1925(b).       Greater     Erie   Industrial

Development Corp., 88 A.3d at 226; In re L.M., 923 A.2d 505, 509-10 (Pa.

Super. 2007). Rule 1925(b)

      requires that trial judges use specific language in a Rule 1925
      order, in order to adequately advise an appellant of his obligations
      under the rule. To essentially ignore a trial court’s failure to adhere
      to its obligations under Rule 1925, but sanction an appellant for
      his failure to follow the rule, is unjust and unreasonable,
      particularly where … the trial court’s misleading order led to the
      very noncompliance [at issue].

Berg v. Nationwide Mutual Insurance Co., 6 A.3d 1002, 1008 n.12 (Pa.

2010) (plurality opinion).

      Here, the trial court’s order did not comply with Rule 1925’s notice

requirements with respect to service on the trial court judge. Rule 1925 was

amended effective October 1, 2019 to provide that a trial court’s order to file

a statement of errors complained of on appeal

      shall specify:

                         *            *            *

      (iii) that the Statement shall be served on the judge pursuant to
      paragraph (b)(1) and both the place the appellant can serve the
      Statement in person and the address to which the appellant can
      mail the Statement. In addition, the judge may provide an email,
      facsimile, or other alternative means for the appellant to serve the
      Statement on the judge .…

Pa.R.A.P. 1925(b)(3). The trial court’s 1925(b) order, issued in April 2020,

after this amendment was in effect, provided only:

      [I]t is hereby ORDERED and DECREED that Appellant file of record and
      serve on the undersigned a concise statement of the errors complained


                                       -5-
J-S40032-20


      of on appeal, no later than twenty-one days from the date of this Order,
      pursuant to the Pennsylvania Rules of Appellate Procedure.

      FURTHERMORE, a failure to comply with such direction may be
      considered by the appellate court as a waiver of all objections to the
      order, ruling, or other matter complained of, pursuant to 42 Pa.C.S. §
      1925(b)[sic].

Trial Court Order, 4/21/20 (emphasis in original).       Because the trial court

failed to comply with Rule 1925’s notice requirements with respect to where

Appellant was to serve the trial judge, Appellant’s failure to serve the trial

judge does not require this Court to find that all issues in this appeal are

waived.

      We also conclude that Appellant’s filing of his statement in the wrong

court does not require waiver.       As noted above, the trial court ordered

Appellant to “file of record” his statement “pursuant to the Pennsylvania Rules

of Appellate Procedure” and neither specified where Appellant was required to

file nor advised him of the Rule of Appellate Procedure that instructed where

the statement must be filed.         While this language complied with the

requirements for a Rule 1925(b) order, Appellant’s filing in this Court is a filing

“of record” and documented that the statement was timely filed.         A filing in

the wrong court is to be transferred to the proper court, not disregarded. See

Pa.R.A.P. 751, 905(a)(4).       Indeed, the trial court was aware that the

statement had been filed.

      If the trial court’s Rule 1925(a) statement were its only explanation of

the reasons for its order, we would be required to remand this case for the


                                       -6-
J-S40032-20


trial court to file a supplemental opinion. Here, however, the trial court fully

explained the ground on which it granted judgment on the pleadings in its

order. We therefore address the merits of Appellant’s appeal.

      Appellant argues that the trial court erred in entering judgment against

him without a jury trial. We do not agree.

      Our review of the trial court’s grant of judgment on the pleadings is de

novo and plenary. Grabowski v. Carelink Community Support Services,

Inc., 230 A.3d 465, 470 (Pa. Super. 2020). Judgment on the pleadings is

properly entered in favor of the plaintiff where the averments of the complaint,

if proven, are sufficient to support judgment in its favor and the defendant’s

answer admits those averments and does not plead a legally valid defense to

plaintiff’s cause of action.   Swift v. Milner, 538 A.2d 28, 31 (Pa. Super.

1988); U.S. Leasing Corp. v. Stephenson Equipment, Inc., 326 A.2d 472,

473 (Pa. Super. 1974).

      A mortgage holder is entitled to a judgment of mortgage foreclosure

where the mortgagor admits the existence of the mortgage, that he has failed

to make payment required by the mortgage and the mortgage is in default,

and the amount due under the mortgage. Gerber v. Piergrossi, 142 A.3d
854, 859 (Pa. Super. 2016); Bank of America, N.A. v. Gibson, 102 A.3d
462, 465 (Pa. Super. 2014). Here, Appellant admitted all of these facts by his

failure to deny any of the averments of the complaint.




                                      -7-
J-S40032-20


      Plaintiff’s complaint averred that Appellant executed a note and a

mortgage on the Property on October 7, 2014, that Plaintiff acquired the

mortgage and the right to enforce the note, that Appellant failed to make

payments of real estate taxes and insurance on the Property required by the

mortgage, and that the mortgage has been in default since September 20,

2018. Complaint ¶¶3-8. Plaintiff’s complaint also averred the amount due on

the mortgage. Id. ¶9.   Appellant’s answer did not deny any of these

averments; indeed, it did not respond at all to these averments. All of these

averments of Plaintiff’s complaint were therefore admitted.            Pa.R.C.P.

1029(b); Bayview Loan Servicing LLC v. Wicker, 163 A.3d 1039, 1044

(Pa. Super. 2017), aff’d, 206 A.3d 474 (Pa. 2019); Bank of America, N.A.,
102 A.3d at 467.

      Appellant also did not plead any defense that this mortgage was invalid

or unenforceable or that Plaintiff was barred from seeking foreclosure.

Although Appellant asserts in his brief that he might have defenses under the

federal Truth in Lending Act (TILA), 15 U.S.C. §§ 1601-1667, and federal Fair

Debt Collection Practices Act (FDCPA), 15 USC §§ 1692-1692p, he did not

plead in his answer that the mortgage, the note, or Plaintiff’s or its assignors’

conduct violated either of these statutes or that either of these statutes

provided a defense to this mortgage foreclosure action.        Rather, the lone

reference to these statutes in Appellant’s answer consists of a statement

concerning a 2008 New York court opinion and an entity that has no apparent


                                      -8-
J-S40032-20


connection to this mortgage, note or case. Answer at 3. Moreover, Appellant

in his response to Plaintiff’s motion for judgment on the pleadings did not

assert that the TILA or FDCPA barred or affected Plaintiff’s foreclosure claim

and did not refer at all to either statute. Appellant, by failing to plead these

statutes as affirmative defenses or argue them to the trial court, waived any

claim that they constitute grounds for reversal of the judgment in Plaintiff’s

favor. Pa.R.C.P. 1032(a); Pa.R.A.P. 302(a); Milby v. Pote, 189 A.3d 1065,

1078-79 (Pa. Super. 2018).

      Because Appellant did not deny the averments of the complaint, those

averments were sufficient to support a judgment of mortgage foreclosure in

Plaintiff’s favor, and Appellant asserted no defense in the trial court that could

defeat Plaintiff’s claim, the trial court did not err in granting Plaintiff’s motion

for judgment on the pleadings. Accordingly, we affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/5/20




                                       -9-